DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 8/5/2021. Claims 1, 2, 8, 12, 14-17, 19, 20, 23, 25-27, 30, 44, 46, 48, and 49 are currently pending. Claims 3-7, 9-11, 18, 21, 22, 24, 28, 29, 31-43, 45, 47, and 50 have been previously cancelled. The cancellation of claim 13 is acknowledged. Claims 1, 14, and 30 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 8, 12-15, 19, 20, 23, 25-27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritzsche (US 8468781 B2).
Regarding claim 1, Fritzsche discloses a packaging system comprising: a packaging machine (1 – Fig. 2) configured to detachably couple to a feed device (see note below); a lifting apparatus (6 – Fig. 1) comprising a lifting frame (3 – Fig. 1) mechanically coupled to the packaging machine (see Fig. 1), and configured to couple with the feed device (see note below); wherein the lifting frame is configured to translate, raise, and lower the feed device relative to the packaging machine (col. 4, lines 3-5; see note below); wherein the mass of the packaging machine acts to counterbalance at least a portion of the mass of the feed device whilst the feed device is being translated, raised, or lowered relative to the packaging machine (any item held by 3 – Fig. 1 will be counterbalanced by the mass of the packaging machine since the lifting apparatus is attached to the packaging machine); and wherein the packaging machine (1 – Fig. 2) comprises a cartonising machine (12 – Fig. 10 is interpreted as a cartonising machine). Note that the language “configured to detachably couple to a feed device,” “configured to couple with the feed device,” and “configured to translate, raise and lower the feed device relative to the packaging machine” are recitations of functional language. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, 

Fritzsche further discloses:
	Claim 2, the lifting apparatus (6 – Fig. 1) is configure to detachably couple with the feed device. A feed device is fully capable of being coupled and uncoupled with the lifting apparatus.

	Claim 8, the lifting frame (3 – Fig. 1) may be rotated about a substantially vertical axis (although not expressly disclosed, it is clear from a reading of Fritzsche that 6 – Fig. 1 rotates about its base), such that, when the feed device is coupled to the lifting frame, the feed device may be rotated about the substantially vertical axis (any item including a feed device, when held by 3 – Fig. 1, will rotate about the vertical axis with 3).

	Claim 12, that the feed device comprises a grader, a batcher, a volumetric feeder or a computer controlled weigher (CCW). Note that since the feed device is not a positively recited element, the lifting frame (3 – Fig. 1) is capable of coupling with any of the above-listed structures.

(1 – Fig. 2) acts to counterbalance at least 50% of the mass of the feed device whilst the feed device is being raised (when the feed device has sufficiently low mass, the mass of the packaging machine will act to counterbalance at least 50% of the mass of the feed device whilst the feed device is being raised).

	Claim 15, the lifting frame (3 – Fig. 1) is mechanically coupled to the packaging machine (1 – Fig. 2) by a cantilever (the arms of 6 – Fig. 1 are interpreted as a cantilever).

	Claim 19, the packaging machine further comprises a first service connector (12 – Fig. 3 is interpreted as a first service connector), the first service connector configured to engage with a corresponding second service connector when the packaging machine and the feed device are coupled. Element 12 is fully capable of coupling with a service connector on a feed device.

	Claim 20, the service connectors transfer fluids. Note that element 12 – Fig. 3 is fully capable of transferring fluids to some other element.

	Claim 23, the service connectors may be disengaged from one another by raising the feed device away from the packaging machine. Note that any item can be disengaged from 12 – Fig. 3 when it is lifted away from 12.

(at 22 – Fig. 5) disposed on a first surface and a corresponding protrusion (4 – Fig. 4) disposed on a second surface, wherein the protrusion engages the recess when the packaging machine and feed device are coupled. Note that the recess and protrusion are capable of being engaged at the same time the packaging machine and a feed device are coupled.

	Claim 26, a first service connector (12 – Fig. 3 is interpreted as a first service connector), the first service connector configured to engage with a corresponding second service connector when the packaging machine and the feed device are coupled, wherein the protrusion extends further from the second surface than the second service connector, such that during coupling of the feed device and the packaging machine the protrusion will enter the recess before the first and second service connectors. Note that element 12 is fully capable of engaging a second service connector when the packaging machine and a feed device are coupled such that during coupling of the feed device and the packaging machine, the protrusion will enter the recess before the first and second service connectors.

	Claim 27, the protrusion (4 – Fig. 4) comprises a top surface (the top surface of the straight portion of one of the protruding elements of 4 – Fig. 4) which is raised from the second surface, and at least one protrusion side (the surface that is angled of the protruding element of 4 – Fig. 4) provided between the top and the second surface; wherein said at least one protrusion side continuously or discontinuously narrows from the second surface to the top surface of the recess (see Fig. 4).

	Claim 30, a lifting frame (3 – Fig. 1) configured to be mechanically coupled to a packaging machine, and configured to detachably couple with a feed device; wherein the lifting frame is configured to translate, raise and lower the feed device relative to the packaging machine; wherein in use the mass of the packaging machine acts to counterbalance at least a portion of the mass of the feed device whilst the feed device is being raised, lowered or translated relative to the packaging machine; and wherein the packaging machine (1 – Fig. 2) comprises a cartonising machine (12 – Fig. 10 is interpreted as a cartonising machine). Note that the lifting frame is fully capable of performing all the recited function as detailed in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche (US 8468781).
	Regarding claims 16 and 17, Fritzsche discloses essentially all of the elements of the claimed invention in claim 1.
	However, Fritzsche does not expressly disclose a laser sensor able to detect the presence of a foreign object in the path of the feed device.
	In this case, the examiner takes Official Notice that laser sensors are old and well-known is the art for detecting the presence of objects. Since they are old and well-known, one of ordinary skill in the art would have recognized that a laser sensor would be beneficial on the lifting frame (3 – Fig. 1) in order to allow the packaging system to identify where an object to be picked up is located.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the packaging system of Fritzsche to include a laser sensor for detecting the presence of objects in order to allow the packaging system to identify where an object to be picked up is located.

Allowable Subject Matter
Claims 44, 46, 48, and 49 are allowed.

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
	Regarding claims 1 and 30 applicant argues that Fritzsche does not disclose a cartonising machine because the apparatus of Fritzsche merely stacks objects and element 12 is simply a 
In response, it is noted that the term “cartonising machine” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, element 12 is interpreted to be a cartonising machine because it is fully capable of participating in a cartonising process. More specifically, it is capable of receiving a carton and then positioning the carton such that the lifting apparatus can place objects inside of the carton. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/12/2021